Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the Amendment filed 4/19/2022.
Claims 1-6, 8, 11, 12 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record failed to teach the interconnectedness of limitations of the independent claims. Specifically, the prior art failed to disclose “the divider divides a combined cell included in each one of a first table and a second table and enters information from the combined cell into each divided cell, the combined cell being shared by multiple rows or columns; the complementer identifies a subject and an attribute of a content indicated by a first cell in  the first table based on a comparison between the first table after division and the second table after division, wherein the attribute was not described in a heading of the first cell before being identified by the complementer.”. Further, the Examiner cannot determine a reasonable motivation in either the prior art or the existing case law to combine the known prior art elements to render the claimed invention. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144